Citation Nr: 0110591	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include cervical strain.

2.  Entitlement to an initial compensable rating for 
bilateral compartment syndrome with semi-rigid plantar flexed 
first ray.

3.  Entitlement to an initial compensable rating for 
recurrent left knee strain.

4.  Entitlement to an initial compensable rating for 
recurrent right knee strain.

5.  Entitlement to an initial compensable rating for chronic 
left ankle strain.

6.  Entitlement to an initial compensable rating for 
residuals of a right ankle fracture (lateral talor process), 
with recurrent sprains.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, in pertinent part, denied service connection 
for cervical strain, post-traumatic stress disorder (PTSD) 
and for a history of heel pain, and granted service 
connection and assigned noncompensable ratings for bilateral 
compartment syndrome with semi-rigid plantar flexed first 
ray, recurrent bilateral knee strain, chronic left ankle 
strain, and residuals of a right ankle fracture (lateral 
talor process), with recurrent sprains.

The veteran testified at a Travel Board hearing before the 
undersigned Board Member in February 2001.  At the Travel 
Board hearing, the veteran withdrew his appeal for service 
connection for PTSD and for an initial compensable rating for 
a scar on the right hip.  See 38 C.F.R. § 20.204(c) (2000).  
At that hearing, the veteran's representative also agreed 
that the veteran's appeal for service connection for heel 
pain was already considered as part of the appeal for a 
higher initial rating for bilateral compartment syndrome and 
thus, the issue of service connection for history of heel 
pain has been subsumed under the increased rating issue.  
Therefore, only the six issues listed above are in appellate 
status.   

A review of the claims file reveals that in February 2001, 
the veteran filed a claim for an increased rating for his 
service-connected lumbosacral strain.  This issue has not 
been adjudicated and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  There is no medical evidence of a current diagnosis of a 
cervical spine disorder, to include cervical strain, or of a 
nexus between a claimed cervical spine disorder and active 
service.

3.  The veteran's service-connected bilateral foot disorder 
is characterized by heel pain after prolonged standing, which 
radiates to the mid-calf.

4.  The veteran's service-connected left knee disability is 
manifest by subjective complaints of pain and instability but 
essentially normal physical findings, including range of 
motion, normal X-ray findings, and it is not productive of 
objective evidence of instability, subluxation, locking or 
other functional impairment.
 
5.  The veteran's service-connected right knee disability is 
manifest by subjective complaints of pain and instability but 
essentially normal physical findings, including range of 
motion, normal X-ray findings, and it is not productive of 
objective evidence of instability, subluxation, locking or 
other functional impairment.
6.  At the time of the veteran's original claim for 
compensation, until he underwent a VA compensation 
examination on December 28, 1999, his right and left ankle 
disabilities were not productive of any limitation of motion 
or other functional impairment.
 
7.  On and after December 28, 1999, the veteran's service-
connected right and left ankle disabilities were not 
manifested by more than slight limitation of motion for each 
ankle, but his bilateral ankle disability was productive of 
moderate functional impairment.


CONCLUSIONS OF LAW

1.  A claimed cervical spine disorder, to include cervical 
strain, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The schedular criteria for an initial 10 percent 
disability rating for bilateral compartment syndrome with 
semi-rigid plantar flexed first ray have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5284 (2000).

3.  The criteria for an initial compensable rating for 
recurrent left knee strain have  not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).

4.  The criteria for an initial compensable rating for 
recurrent right knee strain have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).
5.  The criteria for an initial compensable rating for 
chronic left ankle strain have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2000).

6.  The criteria for an initial compensable rating for 
residuals of a right ankle fracture (lateral talor process), 
with recurrent sprains, have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2000).

7.  Since the veteran's VA examination on December 28, 1999, 
the criteria for a 
10 percent rating for the veteran's bilateral ankle 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.




Factual Background

Service medical records show a finding of pes planus, mild, 
asymptomatic on the February 1994 enlistment examination.  
They also show complaints of, and numerous treatments for, 
ankle pain/sprain, neck and upper and low back pain until 
discharge.  In April 1994, the veteran complained of low back 
pain from an injury ranging from the top of head to the low 
back.  Range of motion was normal and there was no deformity 
or swelling.  In July 1994, he was seen for possible shin 
splint.  In September and October 1994, the veteran was seen 
for complaints of back pain to the base of the skull, T7-C1, 
as a result of a gun-loading incident and was diagnosed with 
a soft tissue injury.  In March 1995, the veteran was treated 
for back and knee pain following a fast roping accident, when 
he lost control, hit the deck on both feet and fell straight 
back.  He complained of knee pain, neck and back pain from 
T5-L5, and tenderness of the cervical spine, especially when 
turning his head.  X-rays of the cervical and lumbosacral 
spine were negative and the assessment included bilateral 
knee pain, inferior patella secondary to injury, and 
paraspinal back soreness.  Follow-up visits for bilateral 
knee pain and mechanical low back pain complaints were shown 
in April, May, July and August 1995.  In April 1995, the 
assessment was bilateral knee pain, etiology unknown, which 
changed to retropatellar pain and mechanical low back pain, 
in May 1995, and to bilateral knee pain, low back pain by 
history and malingering, in July 1995.  In February 1996, X-
rays show a fracture of the lateral talor process of the 
right ankle and treatment with a cast.  March 1996 ankle X-
rays show normal ankles, negative for fracture and treatment 
for a probable secondary ankle sprain.  April 1996 records 
show an assessment of secondary ankle sprain, resolving with 
complaints of pain.  Although May 1996 foot X-rays were 
negative, records indicate treatment of bilateral ankle 
sprains and wearing a brace.  July 1996 records show 
treatment of a soft tissue injury to the right ankle.  In 
August 1996, the veteran complained of bilateral ankle pain 
and swelling and tenderness on the left medial malleolus.  
Ankle X-rays were normal.  An October 1996 record shows 
treatment for soft tissue injury to the lower back.  The 
veteran again complained of bilateral ankle pain and X-rays 
were normal in November 1996.  In December 1996, the veteran 
was treated for shin splits.  The following month, the 
veteran was treated for posterior shin splits, metatarsalgia 
of the right foot and right gastroequinus.  In February 1997, 
the veteran complained of bilateral ankle pain/sprain from 
basketball and running activities.  He was diagnosed with 
chronic bilateral compartment syndrome and bilateral 
recurrent ankle sprains secondary to bilateral semi-rigid 
plantar flexed first rays and given ankle braces to wear.  A 
bone scan was normal for the lower extremities.  He was 
treated in March 1997 for a twisting injury to his left ankle 
and bilateral shin splits and ankle pain.  In July 1997, the 
veteran was treated for mechanical low back pain and neck 
pain.  He was seen in September 1997 for chronic recurring 
mechanical low back pain and neck strain.  In October 1997, 
the veteran was diagnosed with recurring lumbar pain/strain 
and was treated the following month for mechanical low back 
pain.  In February 1998, the veteran was seen for lumbosacral 
back pain.  The veteran's February 1998 separation 
examination report revealed normal musculoskeletal clinical 
findings.  However, the examiner annotated the medical 
history portion of the examination report to indicate that 
the veteran suffered from chronic, mechanical low back pain 
worse with exertion, status post chiropractic treatment with 
intermittent relief, and onychomycosis.

An October 1998 treatment record from Family Chiropractic 
reveals mild lateral left rotoscoliosis and moderate disc 
thinning at L5-S1.  The record indicated a left head tilt, a 
reversal of the cervical spine, a high left ilium, and 
retrolisthesis at L4-L5.
At an October 1998 VA examination, the veteran reported that 
his back pain was constant, sometimes kept him awake at night 
and, when sneezing, radiated to his buttocks.  He stated that 
he had ankle pain with strenuous use but usually his ankles 
were fine except for when he climbs stairs.  On examination, 
the veteran moved normally around the examining room and was 
able to hop on either foot, heel and toe walk, squat and 
rise, raise his arms overhead and forward bend to 80 degrees 
to within four inches of the floor.  The veteran had full 
lateral flexion and rotation of the lumbar spine with 18 
degrees backward extension.  He had full range of motion of 
the cervical spine, forward flexion, extension, lateral 
flexion and lateral rotation.  There was no posterior neck 
muscle spasm.  Straight-leg raising was negative bilaterally.  
There were no sensory or motor deficits, sciatic notch 
tenderness or muscle spasm.  Knee jerks and ankle jerks were 
2 + bilaterally.  The veteran's ankles were normal with full 
range of motion of ankle and subtalar joints.  Drawer sign 
was negative bilaterally.  The veteran's feet were normal on 
examination except for onychomycosis of the toenails.  His 
heels were non-tender, even though he complained of heel 
pain.  While supine, both knees had full range of motion.  
There was crepitus of the left knee.  Patellar grind, 
apprehension, McMurray and Lachman tests were negative.  
There was no heat, redness or swelling of his knees.  X-rays 
of the ankles, knees, heels and wrists were normal.  The 
cervical spine was slightly tilted to the left side on the X-
rays.  The impression included chronic lumbosacral strain, no 
radiculopathy, chronic cervical pain, history of right ankle 
fracture and left ankle sprain with minor residual pain and 
dysfunction occasionally, recurrent knee strain, and history 
of heel pain, possible heel spur.

At a December 1999 VA examination, the examiner reviewed the 
claims file and medical records, noting that June 1999 
bilateral knee X-rays were negative and that October 1998 
cervical spine, ankle and knee X-rays were within normal 
limits.  The veteran reported daily posterior neck pain 
occasionally limiting motion.  He stated that he had no 
weakness, fatigability, incoordination, upper extremity 
radiating pain or paresthesias, right or left.  The veteran 
indicated that his ankles hurt about once a week with no 
swelling; that he used no braces or ambulatory aids; that he 
had weakness and fatigability related to pain; and that he 
had essentially no limp present on normal and repeated use on 
the right and no incoordination on the left.  He stated that 
he had bilateral knee pain but not daily and no swelling; 
that his knees popped when he knelt; that he had weakness and 
fatigability related to pain; and that he had essentially no 
limp present on normal and repeated use.  The veteran 
complained of no leg pain between the knee and the ankle and 
no deformity of the large toes or difficulty with the large 
toes in any way.  On examination, the cervical spine showed 
minimal tenderness in the lateral right paracervical 
musculature.  Sensory examination to pinwheel was normal on 
both upper extremities.  Range of motion revealed flexion to 
40 degrees and extension to 65 degrees, on both of which the 
veteran complained of slight discomfort in the cervical 
spine.  Right and left lateral rotation was to 85 degrees and 
right and left lateral flexion was to 50 degrees, with no 
complaints of pain.  On ambulation, his gait was normal.  The 
knees were not tender to palpation and cruciate and 
collateral ligaments were stable.  McMurray test was 
negative.  There was no crepitation palpated, effusion or 
pain on passive motion of the patella.  Capillary 
circulation, bilaterally, was normal.  Extension of the knee, 
right and left, was to 0 degrees and flexion was to 135 on 
the right and to 145 on the left.  There was no swelling of 
the ankles but there was very slight swelling in one area on 
the right below the medial malleolus; negative on the left.  
Dorsiflexion, left and right, was to 15 degrees and 
plantarflexion was to 30 degrees on the right and ranged 
between 25 and 30 degrees on the left.  Extensor hallucis 
longus was normal in motion and strength on both the right 
and left leg.  There was very slight tenderness about the 
right midmedial leg, otherwise no tenderness on the right, 
and no tenderness on left leg anywhere.  The examiner opined 
that there was nothing objective to sustain a diagnosis of 
chronic cervical strain, adding that there was a few 
subjective symptoms that were unsubstantiated on objective 
examination and any strain that the veteran might have had in 
service would have healed without residual.  The examiner 
noted that there was no functional impairment and no 
additional loss with respect to degrees of range of motion of 
the cervical spine.  Both ankles showed neither functional 
impairment nor any additional loss with respect to degrees of 
range of motion.  His impression was status post bilateral 
knee strain, resolved, and no functional impairment nor any 
additional loss with respect to degrees of range of motion.  
The examiner opined that, if the veteran had had any type of 
compartment syndrome in the past, it was certainly resolved; 
that there was no flexion problem with the large toes; and 
that the leg and toe examination was essentially within 
normal limits with no functional impairment.

July to September 2000 records from Chiropractic Place, P.A., 
show treatment for degenerative joint disease of the lumbar 
spine and diminished disc space at L5-S1.  

At his February 2001 Travel Board hearing, the veteran 
testified that he has had to change his employment to 
accommodate his disabilities, beginning with heavy 
construction, then laying electrical and telephone wires, and 
now selling cars.  The wiring jobs required climbing ladders, 
getting into attics, bending and stooping, which he could not 
do with his disabilities.  The veteran reported that his 
cervical, knee, ankle and foot disorders were due to a fast 
roping incident in service that put unusual strain on his 
heels, ankles, knees, back and neck and that he still had 
problems moving his head from side to side; movement was 
better to the right than the left.  He also stated that he 
gets headaches and has muscle spasms and constant neck pain, 
for which he took Motrin, and that he did not wear a neck 
brace or take muscle relaxants.  The veteran said that he 
fractured his right ankle and was in a cast for a while in 
service and that he still had problems with his ankles.  He 
admitted that he had gained so much weight that every time he 
tried to jog or do all the exercises he used to he could not.  
The veteran testified that he had problems playing 
basketball, walking and jogging and that he had constant pain 
in his ankles.  He stated that he has problems with knee pain 
once a week and took Motrin for the pain, which he got from 
VA.  When he walked, the veteran testified that he felt his 
knees would give out, like there was a lot of swelling inside 
and some numbness.  With regard to his foot condition, the 
veteran stated that he had a lot of sharp pains going down 
his ankles and heels, when he got up in the morning and 
towards the end of the day when he returned home from work.  
Since he stood 12 to 13 hours a day selling cars, he had heel 
pain, which radiated from his heels up the back of his feet 
and into the calf muscles, but no puffiness.  He said that he 
went to the VA Medical Center for treatment on an as needed 
basis, but had recently concentrated on his work.
     
Service Connection for Cervical Strain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  In addition, disabilities, which 
are found to be proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for cervical 
strain have been properly developed as various non-VA 
treatment records and October 1998 and December 1999 VA 
examination reports have been associated with the file.  The 
Board further finds that the veteran was provided adequate 
notice as to the evidence needed to substantiate his claim, 
and the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
As noted above, the veteran has been afforded two VA 
examinations in recent years and the latter examination ruled 
out a current cervical spine disability.  Under these 
circumstances, the Board finds that another examination is 
not warranted and no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the recently enacted VCAA. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in April 1999 and the supplemental statement of 
the case issued in November 2000.  The RO notified the 
veteran that there must be evidence of a current disability, 
evidence of disease or injury during service, and evidence of 
a link between the disability and service.  Moreover, all of 
the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant a remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  
With regard to a cervical spine disorder, to include cervical 
strain, the veteran has no current medical diagnosis of such 
disability, as it was not found on the last VA examination.  
Moreover, the veteran did not indicate at his Travel Board 
hearing that he was currently being treated for cervical 
strain.  Thus, he fails to satisfy the first element of a 
claim, that is, a current disability, and his claim for 
service connection fails.  See Caluza, 7 Vet. App. at 506.  
Even assuming that the veteran has cervical strain, there is 
no competent medical evidence linking the claimed disorder to 
service.  The service medical records reveal that the veteran 
was treated for neck pain during service but it was resolved 
before discharge as the separation examination report notes 
only mechanical low back pain, for which the veteran is 
already service connected.  

While the 1998 VA examination report impression included 
cervical strain and an October 1998 non-VA treatment record 
showed a left head tilt and a reversal of the cervical spine, 
neither the VA nor private physician linked an alleged 
cervical disorder to service.  The Board finds that the 
opinion of the December 1999 VA examiner, who found no 
evidence of a current cervical strain or any nexus between a 
current cervical spine disorder and service, is of far more 
probative weight when compared to the October 1998 VA and 
private examination records.  The December 1999 VA examiner 
reviewed the claims file, to include the service medical 
records, and fully addressed the diagnosis and nexus issues.  
Following a diagnostic work-up and a review of the relevant 
medical evidence in the claims file, the examiner concluded 
that there was nothing objective to sustain a diagnosis of 
chronic cervical strain.  In support of that opinion, the 
examiner noted that there were a few subjective symptoms, 
which were unsubstantiated on objective examination, and any 
strain that the veteran might have had in service would have 
healed without residual.  The examiner added that there was 
no functional impairment and no additional loss with respect 
to degrees of range of motion of the cervical spine.  Thus, 
the December 1999 VA examiner concluded that the veteran did 
not have a cervical strain and there was no indication of a 
medical nexus between an alleged cervical spine disorder and 
service.

The only evidence the veteran has submitted that supports his 
claim that he has a cervical strain related to service is his 
own statements.  As a lay person, with no apparent medical 
expertise or training, he is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that laypersons are not competent to 
offer medical opinions).  Thus, his own statements do not 
establish the required evidence needed, and the claim must be 
denied.

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran has a current 
cervical spine disorder, to include cervical strain, which 
was incurred in or aggravated by active service.  It follows 
that the benefit of a doubt rule is not applicable to this 
issue.  38 U.S.C.A. § 5107(b).

Increased Ratings

In a February 1999 rating decision, the RO granted service 
connection and assigned noncompensable ratings for bilateral 
compartment syndrome with semi-rigid plantar flexed first 
ray, recurrent bilateral knee strain, chronic left ankle 
strain, and residuals of a fractured right ankle (lateral 
talor process), with recurrent sprains.  The veteran is 
appealing the original assignment of disability evaluations 
following an award of service connection and essentially 
contends that the assigned ratings do not accurately reflect 
the severity of his disabilities.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C. § 5103A.  See Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board 
does not know of any additional relevant evidence, which is 
available.  The October 1998 and December 1999 VA examination 
reports, which evaluated the status of the veteran's 
disabilities, are adequate for determining whether the 
disability evaluations assigned effective from March 14, 1998 
are appropriate and a remand is not warranted.  The Board 
also finds that the requirements regarding notice, which must 
be provided to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been satisfied by the April 1999 statement of 
the case and November 2000 supplemental statement of the 
case, which were provided to the veteran by the RO.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

When an unlisted condition is encountered, the rating 
schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When an unlisted residual condition is encountered, which 
requires an analogous rating, the first two digits of the 
diagnostic code of that part of the rating schedule most 
closely identifying the bodily part or system involved is 
assigned with a "99" as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

A. Bilateral Compartment Syndrome with Semi-rigid Plantar 
Flexed First Ray

The diagnostic codes for foot disabilities, Diagnostic Codes 
5276 through 5284, do not include a diagnostic code 
specifically for heel pain.  The veteran's bilateral foot 
disorder (compartment syndrome) is rated noncompensable under 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5279, which specifically 
addresses metatarsalgia and Morton's disease.  Diagnostic 
Code 5279 provides for a maximum schedular rating of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2000).  
Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under any of the other codes 
relating to disability of the foot.  Initially, the Board 
notes that the veteran has not been diagnosed with flatfoot, 
weak foot, hallux valgus, hallux rigidus, hammer toe, 
malunion or nonunion of the tarsal or metatarsal bones, and 
that service connection is not in effect for these ailments.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 
5280, 5281, 5282, 5283 (2000).  Therefore, these codes are 
not applicable.

In the Board's view, the use of Diagnostic Code 5279 is 
inappropriate in light of the fact that the veteran was 
diagnosed with a history of heel pain.  According to 
Stedman's Medical Dictionary (26th ed., Williams & Watkins 
1995), "metatarsalgia" is defined as pain in the forefoot in 
the region of the metatarsals.  As noted, the veteran has 
reported pain in the heel area, and he is competent to report 
on that which comes to him through his senses, to include his 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Thus, the evidence indicates that pain is the primary 
symptomatology manifested by the veteran's service-connected 
foot disorder.  As such, the Board finds that the use of 
Diagnostic Code 5284, for other foot injury, is consistent 
both with the veteran's in-service treatment and the 
symptomatology, which is currently exhibited.  Under 
Diagnostic Code 5284, a foot disability, including residuals 
of a foot injury, is rated 10 percent when moderately 
disabling, 20 percent when productive of moderately severe 
disability, and 30 percent when productive of severe foot 
disability.  With actual loss of use of the foot, an 
evaluation of 40 percent disabling is provided.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).

Upon consideration of all the evidence presented, the Board 
concludes that the veteran's bilateral foot disorder has not 
been shown to be productive of more than moderate disability.  
The evidence shows that the veteran's feet were normal by X-
ray and on examination, except for onychomycosis of the 
toenails, in October 1998 and the impression was a history of 
heel pain.  The December 1999 VA examiner opined that, if the 
veteran had had any type of compartment syndrome in the past, 
it was certainly resolved.  He noted that there was no 
flexion problem with the large toes and the leg and toe 
examination results were essentially within normal limits 
with no functional impairment.  However, the Board notes that 
the veteran testified that he has sharp pains going down his 
ankles and heels, in the morning and towards the end of his 
workday.  He stands 12 to 13 hours a day selling cars and has 
heel pain that radiates from his heels up the back of his 
feet and into the calf muscles.  Giving the veteran the 
benefit of a doubt, it is the Board's judgment that these 
abnormal findings, when considered with 38 C.F.R. §§ 4.40 
(2000) and DeLuca v. Brown, 8 Vet. App. 202 (1995), are the 
equivalent of moderately disabling foot injury.  Accordingly, 
the assignment of a single 10 percent rating is warranted for 
a bilateral both disorder.  38 C.F.R. § 4.71a, Code 5284.  As 
there are no other pertinent abnormal findings, a rating in 
excess of 10 percent at any time during the appeal 
(Fenderson, supra) is not warranted.  

B. Bilateral Knee Strain

The veteran's bilateral knee disorder is currently evaluated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).

Disabilities of the knee are rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  38 U.S.C.A. 
§38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2000).  As 
ankylosis was not shown by either examination report, 
Diagnostic Code 5256 is not applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2000).  Under Diagnostic Code 5257, 
which rates recurrent subluxation or lateral instability, 
slight subluxation or lateral instability is rated 10 
percent, whereas moderate and severe subluxation or lateral 
instability are rated 20 and 30 percent, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

While the veteran has complained of popping and instability 
of both knees, there is no objective medical evidence of 
instability, subluxation, or locking of either knee to 
support a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 or 5258.  As noted above, October 1998 
VA X-rays of the knees were within normal limits.  The 
evidence during this period indicated that the veteran had 
essentially full range of motion and that there were no 
objective symptoms of popping on manipulation of the knee.  
There was some crepitus of the left knee but patellar grind, 
apprehension, McMurray and Lachman signs were negative.  
There was no heat, redness or swelling of his knees.  The 
impression was recurrent knee strain.  At the December 1999 
examination, the veteran's gait was normal on ambulation.  
Although the veteran stated that he had bilateral knee pain 
and that his knees popped when he knelt and that he had 
weakness and fatigability related to pain, his knees were not 
tender to palpation and cruciate and collateral ligaments 
were stable on examination.  The veteran did not use any 
ambulatory assisted devices.  Moreover, the veteran did not 
complain of leg pain between the knee and the ankle.  

Normal range of motion of the knee is 0 degrees extension and 
140 degrees flexion. See 38 C.F.R. § 4.71, Plate II.  As the 
veteran had full range of motion of his knees in October 1998 
and the veteran's knee flexion was found to be 135 degrees on 
the right and 145 degrees on the left in December 1999, his 
rating under the criteria of Diagnostic Code 5260 would be 
noncompensable.  Flexion must be limited to 45 degrees for a 
10 percent rating under this code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2000).  As his current bilateral knee 
extension has been found to be full, or 0 degrees, his rating 
under the criteria of Diagnostic Code 5261 would also be 
noncompensable.  Extension must be limited to 10 degrees for 
a 10 percent rating under this code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).

There is no X-ray evidence to show that the veteran has 
degenerative arthritis of either knee.  Thus a separate 
rating for arthritis with painful motion is not warranted for 
either knee.  See VAOPGCPREC 23-97 (July 1, 1997) (23-97); 
VAOGCPREC 9-98 (August 14, 1998) (9-98); see also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  Additional 
impairment during exacerbation, or flare-ups, of his knee 
disability was not demonstrated.  There is also no medical 
evidence of record to show that any other symptom, including 
weakness or incoordination, results in additional functional 
impairment to a degree that would support a compensable  
rating.  As noted during the examinations, no pain on motion 
was found or reported by the veteran.  Thus, there is no 
basis for the assignment of a compensable rating for either 
of the veteran's knee disabilities, for any applicable 
period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5260, 5261; DeLuca, supra.

C. Bilateral Ankle Disability

The veteran's bilateral ankle disability is currently 
evaluated at a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 20 percent evaluation is warranted 
with marked limitation of motion and a 10 percent evaluation 
is warranted with moderate limitation of a motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2000).  A normal range of 
ankle dorsiflexion for VA rating purposes is considered to be 
from 0 to 20 degrees, and for plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  Since this diagnostic 
code is based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45, and DeLuca apply.

After reviewing the medical evidence of record, the Board 
concludes that initial noncompensable ratings are warranted 
for the veteran's right and left ankle disabilities, from the 
date that the RO assigned an initial rating of zero percent, 
March 14, 1998, until a VA examination was performed on 
December 28, 1999.  In support of this finding, the medical 
evidence of record shows essentially full range of motion of 
the both ankles with no joint swelling, deformity, redness, 
or instability.  An October 1998 VA examination was 
essentially negative for any pertinent abnormal objective 
findings; range of motion of both ankles and subtalar joints 
was full at that time.  X-rays of the ankles were negative.  
The impression included history of right ankle fracture and 
left ankle sprain with minor residual pain and dysfunction 
occasionally.  Although the veteran complained of ankle pain 
with strenuous use or stair climbing, such does not show that 
his bilateral ankle condition was productive of more than 
slight limitation of motion before the December 1999 VA 
examination.  The Board has considered 38 C.F.R. §§ 4.40, 
4.45, and DeLuca but there is no objective medical evidence 
to show that pain, flare-ups of pain, weakness, 
incoordination, or any other symptom resulted in any 
functional limitation of either ankle.  Accordingly, 
compensable ratings for the right and left ankle disabilities 
are not warranted before December 28, 1999.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  As the preponderance of the 
evidence is against this aspect of the veteran's claim, the 
benefit of the doubt doctrine is not applicable, and 
compensable ratings for right and left ankle disabilities, 
before December 28, 1999, are not warranted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After reviewing the medical evidence of record, the Board 
concludes that a 10 percent rating is warranted for the 
veteran's bilateral ankle disability, from the date of the 
second VA examination performed on December 28, 1999.  In 
support of this finding, the Board notes that the relevant 
medical evidence shows some limitation of motion, albeit 
minimal.  Dorsiflexion, left and right, was to 15 degrees and 
plantar flexion was to 30 degrees on the right and ranged 
between 25 and 30 degrees on the left.  Normal range of 
motion of an ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  The 
VA examiner also noted, in December 1999, that the veteran 
complained of pain on a weekly basis without swelling and 
that he had weakness and fatigability related to pain.  
Although the examiner added that there was no functional 
impairment and no additional loss with respect to degrees of 
range of motion, the board finds that, with consideration of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, the medical evidence 
since December 28, 1999 supports a finding that the veteran's 
ankle disabilities, when considered together, are productive 
of overall moderate impairment.  Accordingly,  a staged 
rating of 10 percent is warranted for his bilateral ankle 
disability.  Fenderson, supra.  

There is no medical evidence to show that pain, flare-ups of 
pain, or any other symptom further limits ankle motion so as 
to support a finding of moderate disability for each ankle or 
of more than moderate disability for both ankles combined.  
That is, although the veteran subjectively complained of 
pain, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.'  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The pathology and 
objective observations of the claimant's behavior do not 
satisfy the requirements for separate 10 percent ratings or 
for a rating in excess of 10 percent for both ankles applying 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Under these circumstances, the preponderance of 
the evidence is against a rating in excess of 10 percent for 
a bilateral ankle disability after December 27, 1999.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271. 

Since the veteran's VA examination on December 28, 1999, the 
criteria for a 
single 10 percent rating for the veteran's bilateral ankle 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2000).

 Conclusion

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that any of the veteran's service-connected 
disabilities have resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
ORDER

Service connection for a cervical spine disorder, to include 
cervical strain, is denied.

An initial 10 percent rating for bilateral compartment 
syndrome with semi-rigid plantar flexed first ray is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

An initial compensable rating for recurrent left knee strain 
is denied.

An initial compensable rating for recurrent right knee strain 
is denied. 

An initial compensable rating for chronic left ankle strain 
before December 28, 1999 is denied.

An initial compensable rating for residuals of a right ankle 
fracture before December 28, 1999 is denied.

A 10 percent rating for a bilateral ankle disability (chronic 
left ankle strain and residuals of a right ankle fracture) 
after December 27, 1999 is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

